DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/4/2019 is being considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aldredge (US 8,656,813) in view of Aldredge (US 8,984,993), herein called Aldredge B.
Regarding claim 1, Aldredge discloses pliers having a five-bar linkage, comprising: 
a first holder including a first handle (Item 14), a first jaw (Item 10), and an adjusting member (Item 16), wherein the first jaw is securely fixed to a first end of the first handle (Fig 4 bottom of page), and wherein the adjusting member is connected to a second end of the first handle remote from the first jaw (Fig 4 top of page); and 
a second holder including a second jaw (Item 12), a first connecting member (Item 22), a toggle lever (Item 20), a second handle (Item 26), and a second connecting member (Item 24), wherein the second jaw is pivotably mounted to the first end of the first handle (at Item 28) and faces the first jaw, wherein the first connecting member includes a first pivotal portion (Item 52), 
wherein a line passing through the first pivotal portion and the second pivotal portion is not coincident with another line passing through the second pivotal portion and the third pivotal portion (Figure 4, Items 52, 54, and 56 are all holes in different locations on Item 22), wherein the third pivotal portion is located on a side of the second pivotal portion opposite to the first handle (Figure 4), wherein the first connecting member includes a first15CFP6923US connecting section (figure 4 Item 22 bottom of page) and a second connecting section (figure 4 Item 22 top of page), wherein the first connecting section connects the first pivotal portion to the second pivotal portion, wherein the second connecting section connects the second pivotal portion to the third pivotal portion, wherein the side of the first connecting section and the side of the second connecting section are opposite to the first handle, wherein a stopper (Item 44) portion is formed on a side of the second connecting section adjacent to the recess, 
wherein the second holder is movable relative to the first holder between a holding position and a release position, wherein when the second holder is in the holding position, the second jaw is adjacent to the first jaw, and the stopper portion disengages from the second handle, wherein when the second holder is in the release position, the second jaw is away from the first jaw (Figures 1 and 2).  
There is no explicit recess in Item 22, but item 22 could be any shape as long as Items 52, 54, and 56 are in the same location, the pliers would work properly.  FURTHER, Item 44 stop the handle from opening any further in the open position, but the stopper doesn’t abut the handle.
Aldredge B teaches a first connection member wherein a recess (Annotated Figure 1) is formed in an angle between a side of the first connecting section and a side of the second connecting section and the stopper portion (Item 54) abuts against the second handle. 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of Aldredge with the recess as taught by Aldredge B.  Since it has been held that change in shape of an element involves only routine skill in the art (see MPEP 2144.04).  Reducing the amount of material with a recess would help manufacturing by being able to nest more parts out of the sheet metal the parts are made from.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Aldredge by moving the stopper to directly abut the handle in the open position as taught by Aldredge B.  Since rearranging parts of an invention involves only routine skill in the art (see MPEP 2144).  Directly applying a stop to the handle would prevent excessive movement in unwanted directions which alleviates unwanted strain in the connecting joints.

    PNG
    media_image1.png
    693
    496
    media_image1.png
    Greyscale

Annotated Figure 2
Regarding claim 2, Aldredge in view of Aldredge B discloses the pliers having the five-bar linkage as claimed in claim 1, wherein the first connecting member includes a first plate and the second plate, wherein the first pivotal portion, the second pivotal portion, the third pivotal portion, the first connecting section, the second connecting section, and the recess are formed on the first plate, wherein the second plate has a structure identical to the first plate, wherein an end of the stopper portion is connected to the first plate, wherein another end of the stopper portion is connected to the second plate, wherein the first plate and the second plate are on two opposite sides of the second jaw, wherein the toggle lever is 16CFP6923US located between the first plate and 
Regarding claim 3, Aldredge in view of Aldredge B discloses the pliers having the five-bar linkage as claimed in claim 2, wherein the second end of the first handle opposite to the first jaw includes a screw hole, wherein the adjusting member is in threading connection with the screw hole, wherein the adjusting member is rotatable relative to the first handle to move towards or away from the first jaw (Aldredge Item 16 is a “adjusting screw”), wherein the second end of the toggle lever is remote from the first connecting member and is jointly movable with the adjusting member relative to the first handle (Aldredge Figure 4).  
Regarding claim 4, Aldredge in view of Aldredge B discloses the pliers having the five-bar linkage as claimed in claim 3, wherein the second holder further includes an elastic element (Item 18), wherein an end of the elastic element is connected to the second jaw (at Item 30) and is located between the first handle and the first connecting member, wherein another end of the elastic element is connected between the first and second ends of the first handle, and wherein the elastic element provides a pulling force for both the second jaw and the first handle (Figure 4).  
Regarding claim 5, Aldredge discloses pliers having a five-bar linkage, comprising:
a first holder including a first handle (Item 14), a first jaw (Item 10), and an adjusting member (Item 16), wherein the first jaw is securely fixed to a first end of the first handle (Fig 4 bottom of page), and wherein the adjusting member is connected to a second end of the first handle remote from the first jaw (Fig 4 top of page); and 
a second holder including a second jaw (Item 12), a first connecting member (Item 22), a toggle lever (Item 20), a second handle (Item 26), a second connecting member (Item 24), and a stopper (Item 36), wherein the second jaw is pivotably mounted to the first end of the first handle (at Item 28) and faces the first jaw, wherein the first connecting member includes a first pivotal portion (Item 52), a second pivotal portion (Item 56), and a third pivotal portion (Item 54), 
wherein a line passing through the first pivotal portion and the second pivotal portion is not coincident with another line passing through the second pivotal portion and the third pivotal portion (Figure 4, Items 52, 54, and 56 are all holes in different locations on Item 22), wherein the third pivotal portion is located on a side of the second pivotal portion opposite to the first handle (Figure 4), wherein the first connecting member includes a first connecting (figure 4 Item 22 bottom of page) and a second connecting section (figure 4 Item 22 top of page), wherein the first connecting section connects the first pivotal portion to the second pivotal portion, wherein the second connecting section connects the second pivotal portion to the third pivotal portion, wherein the side of the first connecting section and the side of the second connecting section are opposite to the first handle, 
wherein the second holder is movable relative to the first holder between a holding position and a release position, wherein when the 18CFP6923US second holder is in the holding position, the second jaw is adjacent to the first jaw, and the stopper disengages from the second connecting member, and wherein when the second holder is in the release position, the second jaw is away from the first jaw, and the stopper abuts against the second connecting member (Figures 1 and 2).  
There is no explicit recess in Item 22, but item 22 could be any shape as long as Items 52, 54, and 56 are in the same location, the pliers would work properly.
Aldredge B teaches a first connection member wherein a recess (Annotated Figure 1) is formed in an angle between a side of the first connecting section.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of Aldredge with the recess as taught by Aldredge B.  Since it has been held that change in shape of an element involves only routine skill in the art (see MPEP 2144.04).  Reducing the amount of material with a recess would help manufacturing by being able to nest more parts out of the sheet metal the parts are made from.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aldredge (US 8,656,813) in view of Aldredge (US 8,984,993), herein called Aldredge B, further in view of Albrecht (US 2,525,630).
Regarding claim 6, Aldredge in view of Aldredge B discloses the pliers having the five-bar linkage as claimed in claim 5, wherein the second connecting member includes a first abutting portion and a second abutting portion (Figure 3 shows 2 Item 24), wherein an end of each of the first abutting portion and the second abutting portion is pivotably connected to the toggle lever (at Item 66), wherein another end of each of the first abutting portion and the second abutting portion is pivotably connected to the second handle (at Item 72) , wherein the first abutting portion and the second abutting portion are located on two opposite sides of the toggle lever, wherein when the second holder is in the holding position, the stopper disengages from the first abutting portion and the second abutting portion, and wherein when the second holder is in the release position, the stopper abuts against the first abutting portion and the second abutting portion (best shown in Figure 2).  

Regarding claim 7, Aldredge in view of Aldredge B in view of Albrecht discloses the pliers having the five-bar linkage as claimed in claim 6, wherein the second holder includes a third connecting member, wherein the third connecting member includes a fourth pivotal portion, a fifth pivotal portion, and a sixth pivotal portion, wherein the fourth pivotal portion is pivotably connected to the second jaw (Aldredge; Column 3 Lines 17-36; Item 22 is made of Items 40, 42, and 44), wherein the first connecting member and the third connecting member are mounted on two opposite sides of the second jaw, respectively, wherein the first end of the 19CFP6923US toggle lever is pivotably connected to the second pivotal portion and the fifth pivotal portion (at Item 58), wherein the toggle lever is located between the first connecting member and the third connecting member, wherein the one of the two ends of the second handle is pivotably connected to the third pivotal portion and the sixth pivotal portion (Item 54 is connected to Item 62), wherein the second handle is located between the first connecting member and the third connecting member, wherein a line passing through the fourth pivotal portion and the fifth pivotal portion is not coincident with another line passing through the fifth pivotal portion and the sixth pivotal portion (Items 56, 54, and 52 are all holes in Item 22), wherein the sixth pivotal portion is located on a side of the fifth pivotal portion opposite to the first handle, wherein the third connecting member includes a third connecting section and a fourth connecting section, wherein the third connecting section connects the fourth pivotal portion to the fifth pivotal 
Regarding claim 8, Aldredge in view of Aldredge B in view of Albrecht discloses the pliers having the five-bar linkage as claimed in claim 7, wherein the second end of the first handle remote from the first jaw includes a screw hole (Aldredge Item 16 is threaded), wherein the adjusting member is in threading connection with the screw hole, wherein the adjusting member is rotatable relative to the first handle to move towards or away from the first jaw, and wherein the second end of the toggle lever is remote from the first 20CFP6923US connecting member and is jointly movable with the adjusting member relative to the first handle.  
Regarding claim 9, Aldredge in view of Aldredge B in view of Albrecht discloses the pliers having the five-bar linkage as claimed in claim 8, wherein the second holder further includes an elastic element (Aldredge Item 18), wherein an end of the elastic element is connected to the second jaw and is located between the first handle and the first connecting member, wherein another end of the elastic element is connected between the first and second ends of the first handle, and wherein the elastic element provides a pulling force for both the second jaw and the first handle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723